Citation Nr: 1434869	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  05-01 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals of prostate cancer, to include an initial compensable evaluation prior to October 29, 2010, an evaluation in excess of 10 percent from October 29, 2010, through February 14, 2012, and an evaluation in excess of 20 percent as of February 15, 2012.  

2.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), to include an initial evaluation in excess of 30 percent prior to July 11, 2007, and an evaluation in excess of 50 percent as of July 11, 2007.  

3.  Entitlement to an increased evaluation for diabetes mellitus, type II, to include an initial evaluation in excess of 10 percent prior to October 12, 2010, and an evaluation in excess of 20 percent as of October 12, 2010.  

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from July 1955 to June 1957 and from October 1962 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  These claims were previously remanded by the Board in November 2012 for further evidentiary development.  

In addition to the physical claims file, electronic paperless systems (Virtual VA and the Veterans Benefits Management System (VBMS)) are also associated with these claims.  A review of these systems reveals additional relevant evidence, including VA treatment records from as recently as March 2014.  These records have been reviewed and considered in conjunction with the below decision.  

The Board notes that an October 2012 VA treatment note reflects evidence of mild nonproliferative diabetic retinopathy in the right eye.  The issue of entitlement to service connection for diabetic retinopathy has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board does not have jurisdiction over this issue and it is referred to the AOJ for original adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  Between May 16, 2003, and October 29, 2010, the Veteran was no longer in receipt of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure for his prostate cancer.  

2.  Prior to October 29, 2010, there is no evidence of obstructed voiding, urinary frequency of a daytime interval between one and two hours, or; awakening to void three to four times per night, voiding dysfunction requiring the wearing of absorbent materials which must be changed less than 2 times per day, or renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  

3.  As of October 29, 2010, the Veteran's residuals of prostate cancer have been manifested by voiding dysfunction requiring the wearing of absorbent materials which must be changed less than 2 times per day; it has not been manifested by obstructed voiding, urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night, voiding dysfunction requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, or renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  

4.  Prior to July 11, 2007, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptomatology such as irritability, anger and depressed mood; it was not manifested by symptomatology that resulted in occupational and social impairment with reduced reliability and productivity due to symptomatology similar to panic attacks more than once a week, difficulty in understanding complex commands, impairment of memory, impairment of judgment or difficulty in establishing and maintaining effective work and social relationships.  

5.  Since July 11, 2007, the Veteran's PTSD has been manifested by symptomatology resulting in occupational and social impairment with reduced reliability and productivity due to symptomatology such as irritability, decreased energy, anxiety, depression, emotional numbing and detachment and disturbances of motivation and mood; it has not been manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood due to symptomatology similar to suicidal ideation, obsessional rituals, near-continuous panic or depression, impaired impulse control with periods of violence, spatial disorientation or an inability to establish and maintain effective relationships.  

6.  Prior to October 12, 2010, the Veteran's diabetes mellitus was controlled by a restricted diet; it did not require insulin or oral hypoglycemic agents.  

7.  Since October 12, 2010, the Veteran's diabetes mellitus has been controlled by a restrictive diet and either insulin and/or oral hypoglycemic agents; it has not required regulation of activities for control.  

8.  The Veteran's service-connected disabilities have not rendered him unable to obtain or maintain a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an initial compensable evaluation for the residuals of prostate cancer, prior to October 29, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code, 7528 (2013).

2.  The criteria for establishing entitlement to a 20 percent evaluation for the residuals of prostate cancer as of October 29, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code, 7528 (2013).

3.  The criteria for establishing entitlement to an evaluation in excess of 20 percent for the residuals of prostate cancer as of October 29, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code, 7528 (2013).

4.  The criteria for establishing entitlement to an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).

5.  The criteria for establishing entitlement to an evaluation in excess of 50 percent for PTSD as of July 11, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).

6.  The criteria for establishing entitlement to an initial evaluation in excess of 10 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.79, 4.119, Diagnostic Code 7913 (2013).

7.  The criteria for establishing entitlement to an evaluation in excess of 20 percent for diabetes mellitus as of October 12, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.79, 4.119, Diagnostic Code 7913 (2013).

8.  The criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2013).  







	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In the present case, the Veteran's claims for an increased evaluation arise from his disagreement with the initial evaluations assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.  

As for the Veteran's claim of entitlement to TDIU benefits, notice as to how to establish a claim of entitlement to TDIU benefits was provided to the Veteran along with his March 2012 supplemental statement of the case.  Even though the Veteran was not provided with this notice prior to the initial adjudication of this claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  




Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in May 2004, April 2008, December 2010 and February 2012, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained. 

The Board recognizes that the Veteran has not been afforded a new VA examination for the claims on appeal in more than 2 years.  However, the Veteran has not alleged a change in severity of his service-connected disabilities and the evidence of record suggests that his disabilities have not increased in severity.  The Veteran reported in January 2013 that he was doing well and feeling fine.  He also asserted in October 2012 that he believed his PTSD was now under control.  Finally, in August 2013, it was noted that if further change was shown, oral hypoglycemic agents would no longer be used to treat diabetes mellitus. 

In Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992), the Court held that fulfillment of the VA's duty to assist included thorough and contemporaneous examination be provided when the record before the Board contained no evidence of the then-current level of disability.  However, the Board has not found this to mean that the Court has established a specific time limit beyond which a new examination is required.  Reexaminations are required if the evidence indicates there has been a material change in a disability or that the current rating is incorrect.  38 C.F.R. § 3.327 (2013).  As described in the preceding paragraph, the evidence of record does not indicate a material change warranting a new examination.  

Additionally, the Board finds there has been substantial compliance with its November 2012 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) asked the Veteran to identify additional evidence and obtained VA treatment notes.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

Prostate Cancer

The Veteran contends that he is entitled to increased disability evaluations for his service-connected prostate cancer residuals.  For historical purposes, the Veteran was originally denied service connection for prostate cancer in a May 2004 rating decision.  A timely notice of disagreement was received from the Veteran in June 2004.  The denial was continued in a November 2004 statement of the case, which the Veteran appealed to the Board in January 2005.  The claim was subsequently denied by the Board in an August 2006 decision.  

In light of the Court's decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), the Veteran's claim was reconsidered and service connection was granted in an August 2010 rating decision.  A noncompensable (0 percent) evaluation was assigned under Diagnostic Code 7528, effective as of May 16, 2003 - the date of the Veteran's original claim.  The Veteran disagreed with the assigned evaluation, and in an April 2011 rating decision, the evaluation was increased to 10 percent, effective as of October 29, 2010.  It was again increased to 20 percent, effective as of February 15, 2012.  

In June 2000, the Veteran underwent an uneventful radical retropubic prostatectomy and negative staging pelvic lymph node dissection after being diagnosed with an adenocarcinoma of the prostate.  According to a July 2000 follow-up treatment note, the Veteran was using 2 to 3 pads per day.  However, a September 2000 record reflects that the Veteran was continent and did not use pads.  A September 2001 record notes that the Veteran voided "ok" and that he did not use pads.  The record contains little additional pertaining to this condition for a number of years. 

An October 2008 private treatment note indicates that the Veteran had prostate cancer that had been occurring for 5 years.  The course had been decreased and it was described as moderate.  An October 29, 2010, record also describes this condition as moderate.  It was noted that the Veteran had done very well since his surgery although he had some urinary incontinence.  He used pads or liners to control this symptomatology.  

The Veteran was afforded a VA examination for this condition in December 2010.  The Veteran was noted to have urinary incontinence secondary to his prostate surgery.  This required approximately 3 pads per week.  The Veteran also endorsed urinary urgency with daytime voiding every 1 to 2 hours during the day and twice per night.  There was no evidence of urinary tract infections or obstructed voiding.  The examiner diagnosed the Veteran with prostate cancer, in remission, that resulted in no general occupational effect or effects on usual daily activities.  

The Veteran was most recently afforded a VA examination for his service-connected prostate cancer in February 2012.  The Veteran's prostate cancer was noted to currently be in remission.  This condition resulted in urinary incontinence and erectile dysfunction.  The Veteran described day time urinary frequency of 4 to 5 times and night time urinary frequency of 1 to 2 times.  The Veteran reported dribbling whenever he is driving or when he is sitting for a prolonged period of time.  He also reported that he wore pads that he would change twice per day.  He did not need to change pads during the night.  He further clarified that he routinely did not require a pad, but that he would wear one during traveling or driving.  The Veteran did not take any medications to treat urinary incontinence.  The examiner further noted that the Veteran's voiding dysfunction did not require the use of an appliance and that it did not result in increased urinary frequency.  There were also no signs or symptoms of obstructed voiding and no history of recurrent symptomatic urinary tract or kidney infections.  As for erectile dysfunction, a separate rating has already been assigned for this condition.  The examiner concluded that there were no other residual conditions or complications due to prostate cancer or treatment for prostate cancer.  There was scarring associated with the treatment for prostate cancer, but no scarring was painful and/or unstable or covered a total area of 39 square centimeters or more.  The examiner concluded that this condition resulted in no impact on the Veteran's ability to work.  

A November 2012 private treatment note reflects a 9 year history of prostate cancer.  The course of this was noted to have been decreasing and it was described as moderate.  The physician noted that the Veteran had done very well since his surgery but that he had some urinary incontinence.  He used pads or liners but had tried not to let this interfere with his quality of life.  In response to a general inquiry from the VA medical center in January 2013, the Veteran reported that he was "doing well and feeling fine these days."

The preponderance of the above evidence demonstrates that an initial compensable evaluation for the residuals of prostate cancer is not warranted.  Again, the Veteran's disability is rated under Diagnostic Code 7528.  This code is used to rate malignant neoplasms of the genitourinary system.  See 38 C.F.R. § 4.115b.  Under this code, following cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  Id at Note.  

In the present case, the Veteran underwent surgery in 2000.  His claim was not received until several years later.  According to a July 2000 follow-up treatment note, the Veteran was using 2 to 3 pads per day.  However, a September 2000 record reflects that the Veteran was continent and did not use pads.  A September 2001 record notes that the Veteran voided "ok" and that he did not use pads.  The record contains little evidence regarding this condition for a number of years, but an October 2008 reflects that the Veteran did not suffer from difficulty urinating.  The first evidence of record during the pendency of this claim reflecting urinary incontinence is dated October 29, 2010.  This record reflects complaints of urinary incontinence requiring the use of pads or liners.  While this was noted to have existed since the Veteran's surgery, this assertion is contradicted by previous medical evidence, as he was noted to not be using pads in September 2000.  As such, there is no evidence of urinary incontinence requiring the use of pads until October 29, 2010, and a compensable evaluation due to voiding dysfunction prior to October 29, 2010, is not warranted.  

With that having been said, the Board finds that a disability evaluation of 20 percent based on voiding dysfunction is warranted as of October 29, 2010, rather than an evaluation of 10 percent as previously assigned.  A 20 percent evaluation is warranted when there is voiding dysfunction requiring the wearing of absorbent materials that must be changed less than 2 times per day.  38 C.F.R. § 4.115a.  According to the October 29, 2010, VA treatment note, the Veteran had some urinary incontinence that required the use of pads or liners.  As such, it would appear that he required the use of liners less than two times per day as of this time.  Subsequent records continue to reflect intermittent urinary incontinence requiring occasional use of pads.  

However, the preponderance of the evidence of record demonstrates that an evaluation in excess of 20 percent for voiding dysfunction is not warranted at any time since October 29, 2010.  A higher evaluation of 40 percent requires the wearing of absorbent materials which must be changed 2 to 4 times per day.  The Veteran has not alleged that he has required the use of absorbent materials on such a frequent basis, and he clarified during his February 2012 VA examination that he routinely did not have to wear a pad for urinary incontinence, but it was of particular importance when driving or travelling.  As such, the preponderance of the evidence of record demonstrates that the Veteran has suffered from urinary incontinence since October 29, 2010, requiring the use of pads or liners that must be changed less than 2 times per day.  

The Board has also considered whether a higher evaluation based on renal dysfunction may be warranted at any time during the pendency of this claim.  A 30 percent evaluation is warranted with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  38 C.F.R. § 4.115a.  The record contains no evidence of renal dysfunction associated with the Veteran's prostate cancer.  There was no mention of renal dysfunction upon examination in December 2010 or February 2012, and an August 2013 VA treatment note reflects that the Veteran's kidney function was normal.  As such, there is no basis of record to suggest a higher evaluation may be warranted based on renal dysfunction.  

The Board recognizes that the Veteran believes he is entitled to a higher disability evaluation for his residuals of prostate cancer throughout the pendency of this claim.  However, the Veteran has not provided VA with any medical evidence or lay statement to suggest how he meets the schedular criteria for a higher disability evaluation.  As such, his assertions fail to reflect that he meets the schedular criteria for disability evaluations in excess of those assigned in this opinion.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that a disability evaluation of 20 percent is warranted as of October 29, 2010.  In this limited regard, the Veteran's claim is granted.  However, the preponderance of the evidence of record demonstrates that an initial compensable evaluation prior to October 29, 2010, is not warranted.  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable to this aspect of the Veteran's claim.  This aspect of the Veteran's claim is denied.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected prostate cancer residuals on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran has complained about urinary incontinence requiring an inconsistent use of pads or other absorbent materials.  The assigned ratings contemplate this impairment of function.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).



PTSD

The Veteran also contends that he is entitled to increased evaluations for his service-connected PTSD.  For historical purposes, the Veteran was originally denied service connection for PTSD in a May 2004 rating decision.  The Veteran submitted a timely notice of disagreement in June 2004, but the denial was continued in a November 2004 statement of the case.  The Veteran appealed this denial to the Board in January 2005 and the Board granted service connection in an August 2006 decision.  A February 2008 rating decision assigned a 30 percent evaluation under Diagnostic Code 9411, effective as of February 2008.  

The Veteran submitted a timely notice of disagreement to the assigned rating in March 2008.  His evaluation was subsequently increased to 50 percent, effective as of July 11, 2007.  The Veteran appealed the assigned rating to the Board in January 2009.  

A private treatment note dated July 2003 reflects a diagnosis of chronic PTSD.  A GAF score of 40 was assigned at this time.  The Veteran was noted to be pleasant and cooperative with normal dress and speech.  The Veteran denied any specific depressed mood and his affect was noted to be almost full range.  Thought processes were linear and there were no current hallucinations or delusions.  There was also no current suicidal or homicidal ideation, cognition was grossly intact and the Veteran was oriented.  Judgment and insight were deemed to be fair.  The Veteran did endorse symptoms such as intrusive thoughts, a history of distressing dreams and flashbacks, distress at exposure to triggers that reminded him of past trauma and avoidance of certain conversations or topics.  He also described severe irritability, anger outbursts and hypervigilence.  In fact, he reported anger so severe that he had assaulted several people.  The Veteran currently had been married to his wife for 4 years, worked for a state government agency and served as a minister.  

The Veteran was originally afforded a VA examination for his service-connected PTSD in May 2004.  The Veteran was noted to be well-dressed in casual clothing with good grooming and personal hygiene.  Interpersonally, he was alert, cooperative and attentive.  Mood was deemed to be euthymic with full affect and some irritability noted.  It was noted that the Veteran had been married twice.  He reported serious physical altercations during his first marriage with individuals other than his wife.  They divorced after 33 years and had 3 children.  The Veteran reported that he had a good relationship with his children (but they did not have a good relationship with him).  He was now married to his second wife for 5 years, describing this marriage as very good and supportive.  The Veteran's main concerns were noted to be his anger and irritability, although he had periods of depressed mood as well.  No psychotic symptoms were noted or symptoms indicative of an affective disorder.  The Veteran continued to participate in social activities and did not have less interest in hobbies or social activities.  He felt that he had good relationships with others.  Symptoms of arousal were also denied.  The Veteran was presently working at the same job he had held for 31 years.  The examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD at this time.  A Global Assessment of Functioning (GAF) score of 65 was assigned at this time.  

A July 2004 VA private treatment note reflects continued reports of anxiety and vague depressive symptoms.  The Veteran did report fairly good sleep.  An examination revealed the Veteran to be cooperative and dressed normally.  Speech was also normal, but his mood was anxious and his affect restricted.  Thought processes were linear and there were no hallucinations or delusions.  There was no suicidal or homicidal ideation and attention, judgment and insight were fair.  

According to a private treatment note dated July 2007, the Veteran was suffering from PTSD with a GAF score of 37.  The Veteran had endorsed a number of symptoms, including nightmares, social isolation, hypervigilance and exaggerated startle response.  He also now felt estranged from other people and avoided crowds, preferring to spend time alone.  He also described being angry upon his return from Vietnam and being easily irritated.  Examination revealed him to be dressed normally.  He was oriented in all spheres.  His mood was dysphoric and he was tearful at times.  His affect was agitated.  Dr. G indicated that the Veteran's judgment and insight were also limited.  The Veteran was not currently suicidal or homicidal.  Dr. G opined that the Veteran's symptoms severely impacted all areas of his life, including occupational, social and personal.  His intrusive thoughts and hyperarousal prevented him from being consistently productive or reliable at any job.  His impaired concentration and memory functions prevented him from learning any new tasks.  Also, because of hyperirritability, he was severely limited in his ability to initiate or sustain work relationships.  Dr. G opined that due to the severity and chronicity of his symptoms, his prognosis for recovery was very poor.  Therefore, he was considered to be permanently disabled and unemployable.  

The Veteran was afforded an additional VA examination for his service-connected PTSD in April 2008.  The Veteran endorsed increased symptomatology of anxiety and depression, as well as increasing insomnia and increasing frequency of flashbacks and nightmares.  He reported getting approximately four to five hours of sleep per night.  He also described anger and irritability issues, decreased energy and occasional crying spells.  He indicated that while he never had any suicidal attempts or actual plans or thoughts of killing himself, he had thought that it might be better to be dead.  He also endorsed panic attacks about once per month.  The Veteran reported marrying his current wife in 2000.  He described a reasonably good relationship with her although he at times could become very irritable with her.  The examiner concluded that the Veteran was experiencing moderate impairment in social, occupational and recreational and family functioning.  His overall level of adjustment seemed to be deteriorating and he definitely seemed less functional than he did at his previous evaluation.  

Examination revealed the Veteran to be alert, oriented and cooperative.  There was no sign of a thought disorder, loose associations, flight of ideas, hallucinations, delusions, obsessions or compulsions.  The Veteran described himself as moderately to severely anxious and depressed.  He also had difficulty with moderate to severe insomnia and mood swings, anger problems, irritability, decreased energy, thoughts of wishing he were dead and occasional panic attacks.  Attention and concentration were found to be within normal limits and insight and judgment were adequate.  The Veteran continued to have emotional numbing and detachment from others, as well as a decreased interest in hobbies and social activities.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 52.  The examiner concluded that this condition effected social and occupational functioning through a moderate impairment in the social realm, including his familial relationships.  Although he was retired, he was showing what would be expected to be moderate levels of impairment in the occupational realm.  If he were working, he would be showing reduced reliability as a result of his PTSD and associated depression.  

A private treatment note from Dr. L.G. dated June 2008 indicates that the Veteran was suffering from severe PTSD with a GAF score of 37.  Dr. G claimed that the Veteran was experiencing a marked increase in the severity of his PTSD symptomatology.  The Veteran reported that is sleep was more disturbed with more nightmares.  He reported that he was increasingly irritable and short-tempered and that his hypervigilance was more pronounced.  The Veteran also indicated that he was isolating himself more.  Dr. G opined that due to the severity of the Veteran's symptomatology, his prognosis for recovery was poor.  Because the Veteran was likely to experience a marked increase in symptomatology due to the stressors inherent in any work environment, Dr. G considered him to be totally and permanently disabled and unemployable.  

The Veteran was afforded an additional VA examination for his PTSD in December 2010.  The Veteran reported that he sought treatment from a private physician (Dr. L.G.) on an "as needed" basis and had seen him twice in 2010.  It was noted that the Veteran's symptoms had not been present during the past year.  The Veteran was currently living with his second wife of 10 years.  He indicated that they got along "very well."  He was estranged from his 3 children, however.  While he preferred to spend a lot of time along, he engaged in volunteer work and enjoyed travelling internationally.  He and his wife would travel internationally approximately twice per year and he returned from a medical mission in Belize the prior week.  Examination revealed the Veteran to be clean and neatly groomed.  There was no impairment of speech, his affect was appropriate and his mood was good.  The Veteran was fully oriented in all spheres and his thought content was unremarkable with no delusions or hallucinations.  Insight and judgment were also intact.  The Veteran did endorse sleep impairment with 2 nightmares over the past year.  There was no evidence of inappropriate behavior, obsessive or ritualistic behavior or impaired impulse control with episodes of violence.  The Veteran also denied panic attacks, homicidal thoughts or suicidal thoughts.  The Veteran was able to maintain minimal personal hygiene and he had no problems with his activities of daily living.  There were also no memory impairments.  The examiner diagnosed the Veteran with an anxiety disorder and assigned a GAF score of 70.  The examiner opined that the Veteran's current symptomatology would not preclude him from securing gainful employment should he desire it.  Presently, the Veteran was not seeking employment.  The Veteran was deemed to be psychologically stable and it was concluded that his PTSD symptoms were not severe enough to interfere with occupational and social functioning.  

In a statement dated April 2011, Dr. L.G. noted that he treated the Veteran from July 2007 through September 2010.  Dr. G had assigned a GAF score of 37 and determined that the Veteran's PTSD symptoms interfered significantly in all areas of his life, with disturbing and violent nightmares, hyperirritability, disagreements with co-workers, getting into fights with his supervisor, not being able to get along with people in his church, describing himself as a "walking time bomb," hypervigilence and isolating behavior.  Dr. G concluded that the Veteran was considered to be permanently and totally disabled.  

The Veteran was most recently afforded a VA examination for his service-connected PTSD in February 2012.  It was noted that the Veteran had been married to his most current wife for 12 years.  He reported that they were very close and could talk about anything.  He further noted that they enjoyed traveling all around the world together.  The Veteran also had three children with whom he did not maintain contact.  He did, however, have a close relationship with his siblings and had traveled with his sister at least annually for the last 8 years for church missions.  He also attended church regularly and enjoyed spending time with other members.  He also worked in a homeless kitchen about once every three months and exercised three to four times per week.  It was also noted that the Veteran held down a job with the same agency for 34 years and retired when he was eligible to do so in 2008.  He reported a violent incident at work a few years prior to his retirement and an assault and battery charge some 20 years earlier.  

Upon examination, the Veteran was found to have depressed mood and chronic sleep impairment.  There were no other symptoms associated with the Veteran's PTSD.  The examiner confirmed that the Veteran met the criteria for a diagnosis of PTSD.  This was noted to result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner assigned a GAF score of 55, noting that overall, the Veteran's symptoms were judged to be in the mild range and appeared to be causing mild impairment in social and occupational functioning.  The examiner further explained that there was no evidence to support Dr. G's contention that the Veteran was totally and permanently impaired with a GAF of 37 because he seemed to be relatively active in church, hobbies and family relationships.  Although there was a history of violent behavior, the Veteran stated that he learned to manage his irritability and he felt that this was better controlled now.  

According to an October 2012 VA treatment note, the Veteran had traveled to Vietnam a few months earlier.  The Veteran indicated that this trip went well and that he believed his PTSD to be under control.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to an increased evaluation for his service-connected PTSD at any time during the pendency of this claim.  The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: 

A 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A higher 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

According to a July 2003 record, the Veteran had normal speech with fair judgment and insight.  The May 2004 VA examiner also noted that the Veteran, despite having some irritability, had been married to his current wife for 5 years with a very good and supportive relationship.  He also felt that he had good relationships with others.  This would suggest that the Veteran did not suffer from social impairment due to symptomatology such as difficulty in establishing and maintaining effective social relationships.  A July 2004 private treatment note also reflects fair judgment and insight, reflecting that judgment was not impaired at this time.  The Veteran was also employed in the same position for 31 years, suggesting that he did not have reduced reliability and productivity in his occupation.  As such, the preponderance of the evidence of record suggests that the Veteran's disability evaluation was most appropriately characterized as 30 percent disabling prior to July 11, 2007.  

In reaching the above decision, the Board has taken into consideration the GAF score assigned during the May 2004 VA examination.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  In the present case, the Veteran was assigned a score of 65, which fully supports the Board's finding that an evaluation in excess of 30 percent is not warranted at any time prior to July 11, 2007.  

The preponderance of the above evidence also demonstrates that a disability evaluation in excess of 50 percent is not warranted at any time since July 11, 2007.  According to the July 2007 private treatment note, the Veteran reported being estranged from other people and avoiding crowds.  It was also noted that his limited judgment and insight, along with his impaired concentration and memory, severely impacted all areas of his life, including occupational, social and personal.  A GAF score of 37 was assigned at this time.

In light of the above report, the Veteran's evaluation was increased to 50 percent.  However, upon examination in April 2008, he presented different symptomatology.  While he continued to report anger and irritability issues, he still had a reasonably good relationship with his wife.  The examiner concluded that there was only moderate social impairment at this time.  The Veteran was alert and his judgment and insight were adequate.  The Veteran also denied any suicidal actions, aside from reporting that he thought he might be better off dead.  A GAF score of 52 was assigned and it was determined that this condition effected social and occupational functioning through a moderate impairment in the social realm and occupational realm.  If the Veteran were to be working, he would show reduced reliability - the criteria for a 50 percent evaluation.  See 38 C.F.R. § 4.130.  The Veteran's private physician again assigned a GAF score of 37 upon treatment in June 2008, concluded that there was total disability and unemployability.  

Subsequent records reveal far different symptomatology.  Upon examination in December 2010, the Veteran reported that he only sought treatment when he felt he needed it.  He got along very well with his wife, travelled internationally and recently returned from a medical mission trip.  There was no impairment of speech and affect was appropriate.  Insight and judgment were intact and the Veteran was fully oriented in all spheres.  There were also no suicidal thoughts and the Veteran had no problems with his activities of daily living.  This examination report clearly reflects that a disability evaluation in excess of 50 percent is not warranted at this time, as the Veteran was not exhibiting deficiencies in areas such as family relations, judgment or mood due to symptomatology such as an inability to maintain effective relationships.  

The February 2012 VA examiner made very similar findings, adding that the Veteran enjoyed spending time with others and that he volunteered at a homeless kitchen.  The Veteran also reportedly retired from his job due to eligibility.  A GAF score of 55 was assigned at this time and it was determined that the Veteran's symptomatology would only result in mild impairment in social and occupational functionality.  Therefore, a 70 percent evaluation is not warranted, as this contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  The Veteran was not exhibiting any such symptomatology at this time.  An October 2012 VA treatment record also reflects that following a trip to Vietnam, the Veteran believed that his PTSD was now under control.  As such, the preponderance of the evidence demonstrates that a disability evaluation in excess of 50 percent is not warranted at any time since July 11, 2007.  

The Board recognizes that the Veteran's private physician concluded that the Veteran's symptomatology had significant impacts on his ability to function since 2007, resulting in permanent disability and unemployability.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In the present case, the opinion of the Veteran's private physician is not supported by the remainder of the evidence of record.  The physician provided very little supporting information in support of this conclusion, aside from citing social isolation and irritability.  However, the record reflects that despite these symptoms, the Veteran maintained a good relationship with his spouse of a number of years, enjoyed travelling abroad, was able to volunteer with other people and was capable of maintaining full-time employment until retiring on his own volition in 2008.  The February 2012 VA examiner also explained that there was no evidence to support the conclusions of Dr. G in that the Veteran was relatively active in church, hobbies and family relationships.  As such, due to the discrepancies in the private physicians characterization of this symptomatology and the Veteran's own reported functionality, the Board finds the VA examination reports of record to be more probative.  

In reaching the above decision, the Board has also considered the GAF scores of record assigned since July 11, 2007.  These scores range from a low of 37 to a high of 70.  Scores ranging from 31 to 40 represent some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The record reflects that the Veteran worked until 2008, has maintained a family, socializes with those from his church, volunteers with his community and travels abroad.  As such, the Board finds that the Veteran's actual symptomatology is not conducive to that described for a GAF score of 37, such as major impairment in family relations, judgment or thinking.  While GAF scores are certainly relevant to the overall assigned disability level, they are not, in and of themselves, dispositive.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score must be considered in light of the actual symptomatology associated with the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  

The Board recognizes that the Veteran believes he is entitled to higher evaluations throughout the pendency of this claim.  However, at no time has the Veteran provided VA with evidence demonstrating that for any distinct period of time he has met the schedular criteria for disability evaluations in excess of those already assigned.  As such, his mere assertion of entitlement to a higher evaluation does not demonstrate that a higher schedular evaluation is warranted.   

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an increased evaluation for PTSD, to include an initial evaluation in excess of 30 percent prior to July 11, 2007, and an evaluation in excess of 50 percent as of July 11, 2007, must be denied.

The Board has again considered whether referral for an extraschedular rating may be warranted.  The Board is aware of the Veteran's complaints as to the effects of his service-connected PTSD on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran has complained about anxiety, irritability and depression.  The assigned ratings contemplate this impairment of function.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

Diabetes Mellitus

The Veteran also contends that he is entitled to increased disability evaluations for his service-connected diabetes mellitus.  For historical purposes, service connection was granted for diabetes mellitus in a rating decision dated August 2010.  A 10 percent evaluation was assigned under Diagnostic Code 7913, effective as of February 27, 2008.  A timely notice of disagreement regarding the assigned rating was received by VA in September 2010, but the assigned rating was continued in an October 2011 statement of the case.  The Veteran appealed this rating to the Board in December 2011.  Subsequently, the Veteran's disability evaluation was increased to 20 percent, effective as of October 12, 2010.  

A September 2007 private treatment note reflects that the Veteran had type II diabetes that was diagnosed in April 2006.  This condition was currently controlled through diet.  

In October 2010, the Veteran was seen in a private emergency room with diffuse weakness and elevated blood glucose on fingerstick.  The Veteran was noted to have hyperglycemia with ketonuria, but without ketoacidosis secondary to diabetes mellitus type 2.  He was discharged with instructions to exercise daily, follow a diabetic diet and insulin administration at home.  

The Veteran was afforded an additional VA examination for his service-connected diabetes mellitus in December 2010.  It was noted that the Veteran had no hypoglycemia, no ketoacidosis and no hospitalizations for either.  He reported that he was hospitalized once for two days due to hyperglycemia in 2010.  It was noted that the Veteran's current treatment was both insulin and oral medication (metformin).  He also was instructed to follow a restricted or special diet.  He was not, however, restricted in his ability to perform strenuous activities.  The Veteran denied symptoms such as peripheral vascular disease, visual disorder, or peripheral neuropathy.  This condition had no effect on the Veteran's functionality in his usual occupation.  

A December 2011 VA treatment note indicates that the Veteran's diabetes mellitus was only treated with metformin and diet.  

The Veteran was most recently afforded a VA examination for his service-connected diabetes mellitus in February 2012.  The examiner noted that this condition was presently managed by restricted diet and oral hypoglycemic agents.  However, the examiner explained that there was no special diet in this case.  Rather, the Veteran just controlled what he ate.  It did not require insulin or regulation of activities for treatment or management.  The examiner did note that shortly after the diagnosis in 2010, the Veteran was treated with insulin for about one year.  He was then switched to oral hypoglycemic agents, however.  The examiner also noted that the Veteran visited his diabetic care provider less than 2 times per month and that the Veteran had not been hospitalized for episodes of ketoacidosis or hypoglycemic reactions over the previous 12 months.  There was also no progressive unintentional weight loss attributable to diabetes mellitus.  There was also no evidence of complications such as diabetic peripheral neuropathy, diabetic nephropathy or renal dysfunction, or diabetic retinopathy.  The examiner concluded that this condition did not impact the Veteran's ability to work.  

In response to a general inquiry from the VA medical center in January 2013, the Veteran reported that he was "doing well and feeling fine these days."  An August 2013 VA treatment note also reflects that the Veteran's diabetes should be rechecked in 6 months.  If creatinine levels were found to be higher, the Veteran could stop using metaformin and could likely monitor his condition of medication.  

The preponderance of the above evidence demonstrates that an increased evaluation is not warranted for diabetes mellitus at any time during the pendency of this claim.  Diagnostic Code 7913 provides ratings for diabetes mellitus.  Diabetes mellitus that is manageable by restricted diet only is rated 10 percent disabling.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycaemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycaemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycaemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.

The record reflects that prior to October 12, 2010, the Veteran's diabetes mellitus was controlled by diet only.  Under 38 C.F.R. § 4.119, this warrants a 10 percent evaluation only.  A higher evaluation of 20 percent requires insulin and restricted diet, or; oral hypoglycaemic agent and restricted diet.  The rating criteria under Diagnostic Code 7913 includes successive rating criteria, whereby "the evaluation of each higher disability rating included the criteria of each lower disability rating, such that if a component was not met at any one level, the Veteran could only be rated at the level that did not require the missing component."  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  As the medical evidence of record does not show the use of insulin or oral hypoglycaemic agents prior to October 12, 2010, the higher evaluation of 20 percent cannot be established.  

Likewise, the preponderance of the evidence of record demonstrates that a disability evaluation in excess of 20 percent is not warranted at any time since October 12, 2010.  At no time since this date has the Veteran's diabetes mellitus required restriction of activities for control.  This was specifically noted by the VA examiners of record.  As such, since the Veteran does not have the missing component for a higher evaluation under 38 C.F.R. § 4.119, a higher evaluation is not warranted.  See Tatum, 23 Vet. App. at 156.  An August 2013 VA treatment note in fact reflects that the Veteran may no longer require medication for the control of his diabetes mellitus, calling into question whether the criteria for a 20 percent evaluation are even met at this time.  

The Board recognizes that the Veteran has been encouraged to work out and/or exercise.  However, "regulation of activities" is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119.  As such, being encouraged to perform more exercise would not meet the definition of regulation of activities.  

The Board recognizes that the Veteran believes he is entitled to an increased evaluation for his service-connected diabetes mellitus.  However, at no time during the pendency of this claim has the Veteran provided any evidence, medical or lay, to suggest how he meets the schedular criteria for a higher disability evaluation for diabetes mellitus.  See id.  As such, his assertions do not suggest that a higher evaluation is warranted at any time during the pendency of this claim.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an increased evaluation for diabetes mellitus, to include an initial evaluation in excess of 10 percent prior to October 12, 2010, and an evaluation in excess of 20 percent as of October 12, 2010, must be denied.

The Board has again considered whether referral for an extraschedular rating may be warranted.  The Board is aware of the Veteran's complaints as to the effects of his service-connected diabetes mellitus on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran has not described any specific symptomatology associated with this condition, aside from noting increased urinary frequency.  The assigned ratings contemplate this impairment of function.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

TDIU

Finally, the Veteran contends that he is entitled to TDIU benefits.  Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran has had varying combined disability evaluations throughout the pendency of this claim.  As of May 16, 2003, he was service-connected for PTSD rated as 30 percent disabling and the residuals of prostate cancer rated as noncompensable (0 percent).  As of July 11, 2007, his rating for PTSD was increased to 50 percent.  The residuals of prostate cancer remained as noncompensable.  As such, the combined disability evaluation as of this time was 50 percent.  HIs combined evaluation was then increased to 60 percent, effective as of February 27, 2008.  In addition to PTSD rated as 50 percent disabling and the residuals of prostate cancer rated as noncompensable, diabetes mellitus was rated as 10 percent disabling.  Therefore, the Veteran did not meet the schedular criteria for TDIU benefits under 38 C.F.R. § 4.16(a) at any time prior to October 12, 2010.  

However, as of October 29, 2012, the Veteran has been service-connected for PTSD (rated as 50 percent disabling), diabetes mellitus (rated as 20 percent disabling), the residuals of prostate cancer (rated as 20 percent disabling) and erectile dysfunction (rated as 0 percent disabling), for a combined disability evaluation of 70 percent.  As such, the Veteran has met the schedular criteria for TDIU benefits under 38 C.F.R. § 4.16(a) as of this time.  

Nevertheless, the preponderance of the evidence of record demonstrates that the Veteran is not unable to secure or follow a substantially gainful occupation due to his service-connected orthopedic disabilities.  The record reflects that the Veteran was employed on a full-time basis until retiring in 2008.  Since this time, the residuals of the Veteran's prostate cancer and his diabetes mellitus have been found to result in no occupational impairment.  Regarding his service-connected PTSD, the April 2008 VA examiner concluded that the Veteran would only exhibit moderate levels of impairment in the occupational realm.  This is not equivalent to being unable to obtain or maintain a substantially gainful occupation.  The December 2010 VA examiner also concluded that the Veteran was not precluded from securing gainful employment should he desire it.  Finally, the February 2012 VA examiner concluded that there was no evidence to support the private physician's assertion that the Veteran was totally and permanently impaired in light of the Veteran's activity in church, hobbies and family relationships.  Therefore, despite the assertions of the Veteran's private physician of total unemployability, the Board finds the evidence of the VA examiners to be more probative.  Dr. G provided no further details other than to note that the Veteran was irritable, socially isolative and hypersensitive.  The physician did not explain how this equated to an inability to obtain or maintain a substantially gainful occupation.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The VA examiners, however, discussed in detail the Veteran's overall functionability, including his social activities, volunteer work and world travels.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to TDIU benefits must be denied.


ORDER

The claim of entitlement to an initial evaluation in excess of 10 percent for the residuals of prostate cancer, prior to October 29, 2010, is denied.  

A 20 percent evaluation for the residuals of prostate cancer as of October 29, 2010, is granted.  

The claim of entitlement to an evaluation in excess of 20 percent for the residuals of prostate cancer, as of October 29, 2010, is denied.  

The claim of entitlement to an increased evaluation for PTSD, to include an initial evaluation in excess of 30 percent prior to July 11, 2007, and an evaluation in excess of 50 percent as of July 11, 2007, is denied.  

The claim of entitlement to an increased evaluation for diabetes mellitus, to include an initial evaluation in excess of 10 percent prior to October 12, 2010, and an evaluation in excess of 20 percent as of October 12, 2010, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


